Citation Nr: 1617043	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  11-22 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for memory loss, including as secondary to diabetes mellitus.  

2.  Entitlement to service connection for vision loss, including as secondary to diabetes mellitus.  

3.  Entitlement to service connection for erectile dysfunction, including as secondary to diabetes mellitus.  

4.  Entitlement to service connection for bone loss, including as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to October 1962, March 1964 to April 1968 and January 1972 to January 1976.  He also had subsequent reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In pertinent part, the RO denied claims for diabetes mellitus, memory loss, bone loss, erectile dysfunction and vision loss.  In May 2010, the RO again denied the above claims.

In April 2013, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  

In October 2014, the Board remanded this matter for further development.

In February 2016, the Appeals Management Center (AMC) granted service connection for diabetes mellitus, with a 20 percent disability rating.  The AMC also granted special monthly compensation based on loss of use of creative organ.  Both grants were made effective September 15, 2009.  The diabetes mellitus claim was fully granted by the AMC, as such, that matter is not before the Board.  However, the AMC did not make a determination on the claim for service connection for erectile dysfunction; it only granted special monthly compensation for it.  As such, that matter continues to be before the Board.

The Board notes that in a June 2014 rating decision, the RO also granted a total disability rating based on individual unemployability (TDIU).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for erectile dysfunction, bone loss, and vision loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
 

FINDING OF FACT

Memory loss is not shown to be causally or etiologically related to any disease, injury, or incident in service, or to be secondary to service-connected diabetes mellitus.


CONCLUSION OF LAW

Memory loss was not incurred in or aggravated by the Veteran's active duty military service, or develop due to the service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 3.309, 3.310 (2015).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist
 
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a September 2009 letter, sent prior to the initial unfavorable decision, advised the Veteran of the evidence and information necessary to substantiate his service connection claim, to include on a secondary basis, as well as his and VA's respective responsibilities in obtaining such evidence and information.  That notice letter also provided notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

VA has a duty to assist the Veteran in developing his claim, which includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  

Relevant to the duty to assist, the AOJ obtained and considered the Veteran's service treatment records as well as post-service VA and private treatment records.  Also, per the October 2014 Board remand, the AOJ obtained VA medical records. Therefore, the Board finds that VA has met its duty to assist the Veteran in obtaining relevant records.

The AOJ also obtained new VA examinations, per the October 2014 Board remand.  VA examinations as to the memory loss and vision loss claims were obtained in March 2016, with additional medical opinions obtained later that month.  The Board finds that such VA examinations and accompanying opinions are adequate to decide the issue as they are predicated on an interview with the Veteran; a review of the record, to include available service treatment records; and a physical examination.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the VA medical opinion provider offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.

Additionally, in April 2013, the Veteran set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the April 2013 hearing, the undersigned noted the issues on appeal.  Additionally, testimony regarding the Veteran's belief that his claimed disorders developed secondary to his, now, service-connected diabetes mellitus was provided.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, as a result of the Veteran's testimony, the Board determined that further evidentiary development was necessary, to include the aforementioned development ordered in the Board's October 2014 remand.  As noted in the preceding paragraph, there has been substantial compliance with such remand directives and, as such, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.
  
Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II. Memory Loss 

The Veteran contends that his memory loss developed secondary to his service-connected diabetes mellitus.  (April 2013 BVA hearing).  The AOJ granted service connection for diabetes mellitus in a February 2016 rating decision.  

A.  Applicable Law

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

B.  Factual Background and Analysis

The service treatment records are negative as to any complaints of, or treatment for, memory loss.  In a March 1966 report of medical history, the Veteran denied loss of memory or amnesia.  

The first complaint of record for memory loss was in a November 2002 private medical record from Arkansas Heart Center.  His private medical provider did not diagnose the Veteran with a disorder related to such complaint.

Private medical records from Cooper Clinic are repeatedly and consistently negative for complaints of, or findings of memory problems.  (April 2009, April 2010, May 2011, August 2011, January 2012, March 2013, June 2013 Cooper Clinic records).

VA medical records are negative for complaints of, or treatment for, memory loss.  In an April 2013 VA medical record, the VA medical provider noted that the Veteran had normal memory.

In March 2016, the Veteran underwent a VA examination, which included a mini mental status examination.   

The March 2016 VA examiner noted that the Veteran complained of some trouble with remembering people's names, and things on the grocery list.  He denied getting lost or forgetting important appointments or events.  The examiner performed a Folstein Mini Mental Status Exam and found that the Veteran scored 28/30, the only thing he missed was 2 out of 3 object recall.  The examiner further explained that 28/30 is considered within the normal range, especially for a 75 year old.  Additionally, the Veteran correctly performed the "clock drawing test," which was another test used to screen for dementia/memory loss.  The examiner found "no sign of any significant memory difficulty/deficit."  Based on her findings, the examiner opined that it "is less likely as not [memory loss] caused by and/or worsened by an already service connected...type II DM [diabetes mellitus]."  

The VA examiner further explained "[i]t is common for everyone to perceive some slight memory losses as we age, and there are some mild losses that do occur normally with aging.  However, for most individuals, as with this Veteran, there is NO major deficit."

The Veteran has also provided an opinion through his claim that he developed memory loss due to diabetes mellitus.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011), as to the specific issue in this case, i.e., whether the Veteran has a medically diagnosed disability etiologically related to service-connected diabetes mellitus, such question falls outside the realm of common knowledge of a lay person as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Although the Veteran has claimed to have noticed memory loss, as noted by the VA examiner, the level of memory loss noted was not of a degree that a medical professional would consider a major deficit.  Rather, the VA examiner found that it was of the type that was consistent with normal aging.  

The VA examiner provided the only competent and probative medical opinion of record.  That VA examiner considered the Veteran's claims file and medical history in the report. Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the VA examiner provided an etiological opinion, complete with the rationale described above.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Consequently, the Board assigns great probative value to that negative opinion.

To the extent that the Veteran may be claiming service connection on a direct basis, there is nothing in the record to support such a claim; the Veteran has not provided any supporting statements.  Rather the record shows that the first complaint of memory loss occurred decades following the Veteran's separation from service and that the March 2016 VA examiner found that the Veteran's memory was within the normal range for the Veteran's age.  

Similarly, the March 2016 VA examiner found that memory loss was not caused or aggravated by diabetes mellitus.  Moreover, the examiner specifically found no sign of any significant memory difficulty/deficit.  Rather, the Veteran only had some mild losses that occurred normally with aging.

The weight of the probative evidence demonstrates that the Veteran does not have memory loss due to service or secondary to the service-connected diabetes mellitus.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection for memory loss is not warranted. 


ORDER

Service connection for memory loss, including as secondary to diabetes mellitus, is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As to the erectile dysfunction claim, the AOJ granted special monthly compensation for loss of use of creative organ in a February 2016 rating decision.  However, the AOJ did not adjudicate the question of whether service connection for erectile dysfunction is warranted.  After considering the additional evidence associated with the claims file, the AOJ should readjudicate this matter.  If the claim is not fully granted, the issuance of a supplemental statement of the case is required.  See 38 C.F.R. § 19.31 (the RO is required to issue a supplemental statement of the case if it receives additional pertinent evidence after a statement of the case and before the case is certified to the Board).  

In regards to the bone loss claim, the AOJ obtained a VA examination and medical opinion in March 2016.  At that time, the VA examiner determined that osteopenia was less likely as not caused by and/or worsened by diabetes mellitus.  She further noted that the disorder was at least as likely as not due to Vitamin D deficiency and low testosterone state.  

Given the AOJ's above indication that loss of use of creative organ is due to service, the bone loss claim is inextricably intertwined with that issue.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

Moreover, the Board finds that if the AOJ determines that service connection is warranted for erectile dysfunction, the March 2016 VA examiner should provide an addendum medical opinion as to whether the Veteran's loss of testosterone state is caused by service-connected erectile dysfunction.

As to the vision loss claim, an adequate VA medical opinion is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A remand is necessary in order to obtain an addendum opinion to clarify the inconsistency as to the diagnoses made by the March 2016 VA eye examiner and the March 2016 VA medical opinion provider.  Specifically, while the March 2016 VA examiner found that the Veteran did not have now have or has ever been diagnosed with an eye condition (other than congenital or developmental errors of refraction), the March 2016 VA medical opinion provider also diagnosed the Veteran with age related cataracts, in addition to hyperopia, astigmatism, and presbyopia.  As such, the diagnoses of record are inconsistent.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. After considering the additional evidence associated with the claims file since the last Board remand, the AOJ/AMC should readjudicate the matter of entitlement to service connection for erectile dysfunction.  If the claim is not fully granted, the issuance of a supplemental statement of the case is required.  

2.  If service connection is granted for erectile dysfunction, the AOJ/AMC should obtain an addendum medical opinion from the March 2016 VA examiner.  

The claims file and a full copy of this REMAND must be made available to the examiner. The examiner shall note in the examination report that the claims folder and the REMAND have been reviewed.  If the March 2016 VA examiner is not available, the claims file should be provided to an appropriate medical professional to render the requested opinions.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

The VA medical opinion provider should address whether the Veteran's low testosterone, which the March 2016 VA medical opinion provider found to be at least as likely as not to cause osteopenia (with the Veteran's Vitamin D deficiency), is caused and/or aggravated (permanently worsened beyond that due to the natural disease process) by erectile dysfunction (if service connection has been granted for erectile dysfunction).

The VA medical opinion provider should provide an opinion as to the questions of BOTH causation AND aggravation.  

If the VA medical opinion provider finds that any bone loss, to include osteopenia, was aggravated by a service-connected disability, he/she should determine, if possible, to what extent it was aggravated beyond the natural progression of the disorder. 

The VA medical opinion provider is asked to explain the reason(s) for his/her answers to the questions posed above. The provider is asked to reconcile his or her opinions with any on file that may conflict.

3.  The claims file and a full copy of this REMAND must be made available to the March 2016 VA medical opinion provider for the vision loss claim.  The VA medical opinion provider shall note in the report that the claims folder and the REMAND have been reviewed.  If the March 2016 VA medical opinion provider is not available, the claims file should be provided to an appropriate medical professional to render the requested opinions.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

(a) The VA medical opinion provider should clarify the Veteran's current eye diagnoses consistent with a claim for vision loss.  The findings of the March 2016 VA medical opinion provider should be reconciled with those of the March 2016 VA eye examiner - to include the VA medical opinion provider's additional notation of age related cataracts (not noted by the March 2016 VA examiner).  

(b)   Is it at least as likely as not that a diagnosed eye disorder consistent with a claim for vision loss was incurred in or was caused by the Veteran's active service?  

(c)  Is it at least as likely as not that the Veteran's service-connected diabetes mellitus caused or aggravated (permanently worsened beyond that due to the natural disease process) any eye disorder?  The examiner should provide an opinion as to the questions of BOTH causation AND aggravation.  

If the examiner finds that any eye disorder was aggravated by a service-connected disability, he/she should determine, if possible, to what extent it was aggravated beyond the natural progression of the disorder. 

The VA medical opinion provider is asked to clearly explain how he/she reached his/her answers to EACH question posed above. The VA medical opinion provider is asked to reconcile his or her opinions with any on file that may conflict, specifically including the prior March 2016 VA eye examination and VA medical opinion of record.  

4.  When the development requested has been completed, the case should again be reviewed by the AOJ/AMC on the basis of the additional evidence.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH  
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


